

113 S1657 IS: Increasing the Safety of Prescription Drug Use Act of 2013
U.S. Senate
2013-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1657IN THE SENATE OF THE UNITED STATESNovember 6, 2013Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reduce prescription drug misuse and
		  abuse.1.Short
			 titleThis Act may be cited as
			 the Increasing the Safety of
			 Prescription Drug Use Act of 2013.2.Prescription
			 drug monitoring program(a)Controlled substance monitoring programSection 399O of the Public Health Service Act (42 U.S.C. 243g–3) is
			 amended—(1)in subsection (e), by adding at the end the following:(5)The
				State shall—(A)ensure that the database—(i)is interoperable
				with the controlled substance monitoring program of other States and other Federal agencies and across
				appropriate State agencies, including health agencies, as determined by the
				Secretary;(ii)is interoperable
				with electronic health records and e-prescribing, where appropriate; and(iii)provides
				automatic, real-time or daily information about a patient when a practitioner (or the
				designee of a practitioner, where permitted) requests information about such
				patient;(B)require practitioners to use State database information to help determine 				whether to prescribe or renew a prescription for a controlled 			substance; and(C)require
				dispensers, or their designees, where permitted, to enter data required by
				the Secretary, including the name of the patient, the date, and prescription
				dose, into the database for a controlled substance.(6)Notwithstanding section 543 and any other provision
				of law, the data required to be entered under paragraph (5)(C) shall
				include information with respect to methadone that is dispensed to a patient, if applicable.(7)The
				State shall ensure that—(A)any person who
				receives patient information through the database may disclose and use
				such information only to carry out the official duties of that person with regard to
				the patient; and(B)notwithstanding subsection (f)(1)(B), no information kept in
				accordance with a database developed or maintained through a grant under
				this section may be used to conduct a criminal investigation or substantiate any criminal charges
				against a patient or to conduct any investigation of a patient relating to methadone use of the patient.; and(2)in subsection (n), by striking
			 To carry out this section and all that follows through the
			 period at the end and inserting There are authorized to be appropriated
			 for fiscal years 2014 through 2018 such sums as may be necessary to carry out
			 this section..(b)Confidentiality of recordsSection 543(a) of the Public Health Service Act (42 U.S.C. 290dd–2(a)) is amended by inserting or, with respect to methadone, as required under section 399O(e)(6) before the period at the end.(c)Requirements
				for Federal health care programsHealth care practitioners (as defined in paragraph (7) of section 399O(m) of the Public Health Service Act (42 U.S.C.  280g–3(m))) and dispensers (as defined in paragraph (4) of such section) who
				participate in or are employed by a Federal health care program or federally
				funded health care program, including the Indian Health Service, the Department
				of Veterans Affairs, the Department of Defense, the Federal Bureau of Prisons,
				the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), a State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Children's Health Insurance
				Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.), and Federally qualified health centers, shall use the databases of the controlled substance monitoring programs under section 399O of the Public Health Service Act (42 U.S.C. 280g–3), if such databases are available to the practitioner or dispenser.3.Pilot
				project(a)In
				generalThe Secretary of Health and Human Services (referred to in this subsection as the Secretary) shall award grants to one or more States to
				carry out a 1-year pilot project to develop a standardized peer review process
				and methodology to review and evaluate prescribing and pharmacy dispensing
				patterns, through a review of prescription drug monitoring programs (referred to in this section as PDMP) in the
				States receiving such grants.(b)MethodologyThe
				recipients of a grant under this section shall develop a systematic,
				standardized methodology to identify and investigate questionable or
				inappropriate prescribing and dispensing patterns of substances on schedule II
				or III under section 202 of the Controlled Substances Act (21 U.S.C. 812). Such peer review
				methodology and prescribing and dispensing patterns shall be shared with the appropriate State health
				profession board.(c)RequirementsA
				State receiving a grant under this section shall—(1)with respect to
				controlled substances  for which a prescriber is required to have a license issued by the Drug
				Enforcement Administration in order to prescribe such controlled substances, make the
				information with respect to such controlled substances from the PDMP available to State
				regulation and licensing boards; and(2)with respect to
				any other controlled substances, may make the information with respect to such controlled substances from the
				PDMP available to State regulation and licensing boards.(d)SubgranteesA
				quality improvement organization with which the Secretary has entered into a
				contract under part B of title XI of the Social Security Act may serve as the
				subgrantee under this subsection to develop peer review processes as described
				in subsection
				(a).4.Prescription
			 drug and other controlled substance abuse preventionPart P of title III of
			 the Public Health Service Act (42 U.S.C. 280g) is amended by adding at the end
			 the following:399V–6.Prescription
				drug and other controlled substance abuse prevention(a)Training
				grants(1)In
				generalThe Secretary shall award 5-year grants to eligible
				entities to facilitate training in order to increase the capacity of health
				care providers to conduct patient screening and brief interventions, such as in health
				care settings to prevent the abuse of prescription drugs and other controlled substances. The grant program under this section may be coordinated with the Screening Brief Intervention and Referral to Treatment grant program of the Substance Abuse and Mental Health Services Administration, or other appropriate program.(2)Eligible
				entitiesIn this subsection, the term eligible
				entity includes—(A)States;(B)continuing
				education entities, such as health profession boards or health accrediting
				bodies; and(C)other appropriate
				health or professional education organizations or institutions.(b)Federal health
				care workersHealth care providers who participate in or are
				employed by a Federal health care program, including the Indian Health
				Service, the Department of Veterans Affairs, the Department of Defense, the
				Federal Bureau of Prisons, the Medicare program under title XVIII of the Social
				Security Act (42 U.S.C. 1395 et seq.), a State Medicaid plan under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.), the State Children's Health
				Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa
				et seq.), and Federally qualified health centers, shall screen patients for
				abuse of prescription drugs or other controlled substances, conduct brief interventions, and provide referrals for
				known or suspected abuse of prescription drugs or other controlled substances, as appropriate.(c)Expansion of prescribing authorityThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to States for
				the purpose of evaluating the prospect of the health professions board of such
				States reviewing and expanding prescribing authorities of providers,
				such as advance practice nurses and physician's assistants, in order to
				control the abuse of prescription drugs or other controlled substances with respect to specific drugs and other controlled substances, as
				appropriate..5.Prescription
			 drug abuse training and screening programs(a)Continuing
			 education grantsThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall award
			 grants to States to develop continuing education criteria and review processes
			 that allow State health profession boards or State agencies to certify
			 appropriate education and training for informed and safe prescribing of opioids
			 and other drugs on schedule II and III under section 202 of the
			 Controlled Substances Act (21 U.S.C. 812).(b)Registration
			 with DEAA practitioner who registers or renews a registration
			 under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) shall,
			 at the time of registering, certify to the Attorney General that such
			 practitioner has completed continuing medical education—(1)in the case of a
			 practitioner registering for the first time, with respect to prescription drug
			 abuse; and(2)in the case of a
			 practitioner renewing a registration, with respect to medical understanding of
			 the proper use of all drugs listed in the schedules under section 202 of the
			 Controlled Substances Act (21 U.S.C. 812).(c)Screening
			 programThe Attorney General shall require that a practitioner
			 registered under section 303(f) of the Controlled Substances Act (21 U.S.C.
			 823(f)) conduct patient screening for potential drug misuse or
			 abuse before prescribing a drug listed on schedule II or III under section 202
			 of the Controlled Substances Act (21 U.S.C. 812), according to standards established by the applicable State licensing body.6.FDA review of
			 naloxoneThe Secretary of
			 Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall conduct a review of naloxone to consider whether naloxone should cease to
			 be subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 353(b)) and be available as a behind-the-counter drug, in order to increase
			 access of such drug to community-based organizations and street outreach
			 organizations.7.Prescription
			 drug disposalThe Secretary of
			 Health and Human Services shall convene or coordinate with an existing  entity an interagency working group to
			 encourage States and local governments to increase opportunities for disposal
			 of opiates, such as frequent take-back programs and fixed
			 medicine disposal sites at law enforcement public buildings, and to reduce
			 opportunities for abuse of opiates, such as establishing opioid dispensing
			 limits at hospital emergency departments.8.GAO
			 reportThe Comptroller General
			 of the United States shall review prescription drug abuse programs and policies
			 in Federal agencies and best practices with respect to prescription drug abuse
			 programs of the States and, not later than 18 months after the date of
			 enactment of this Act, shall issue a report to Congress on its findings and
			 recommendations on ways to reduce prescription drug abuse.